DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 120 is acknowledged.


Terminal Disclaimer
The terminal disclaimer filed on 2021-10-08 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number  has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2019-08-21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Travis D. Boone (Reg #52,635) on 2021-10-08.

Please replace the Claims as follows:

14.	(Currently Amended) A server device comprising a policy decision point (PDP), arranged for interacting with a computer system comprising a plurality of resources, to which subjects’ access is controlled by corresponding policy enforcement points (PEPs), the PDP being configured to:
	obtain an access request from a PEP through an end point address of a plurality of end point addresses pointing to the PDP;
analyze the obtained access request and determine, based upon which end point addressof the plurality of end point addresses pointing to the PDP is the end point address in which the access request was received, an associated one of at least two policy packages stored by the PDP;
evaluate the access request against the policy package thus determined, thereby obtaining an access decision; and 
returning the access decision to the PEP to be 


obtaining an access request from a PEP through an end point address of a plurality of end point addresses pointing to the PDP;
analyzing the obtained access request and determining, based upon which end point address of the plurality of end point addresses pointing to the PDP is the end point address in which the access request was received, an associated one of at least two policy packages stored by the PDP;
evaluating the access request against the policy package thus determined, thereby obtaining an access decision; and
returning the access decision to the PEP to be 

26.	(Currently Amended) A computer program product comprising a non-transitory computer-readable medium with computer-readable instructions for performing a method in a policy decision point (PDP) for controlling a subject’s access to a resource, the PDP being arranged for interacting with a computer system comprising a plurality of resources, to which subjects’ access is controlled by corresponding policy enforcement points (PEPs),
said method comprising:
obtaining an access request from a PEP through an end point address of a plurality of end point address of a plurality of end point addresses pointing to the PDP;
analyzing the obtained access request and determining, based upon which end point address of the plurality of end point addresses pointing to the PDP is the end point address in which the access request was received, an associated one of at least two policy packages stored by the PDP;
evaluating the access request against the policy package thus determined, thereby obtaining an access decision; and 
returning the access decision to the PEP to be .

Allowable Subject Matter
Claims 14-26 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:
In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.  The Examiner first notes that the application is allowable in-part for the same rationale as provided in parent patent 10382487.  In addition, the Examiner notes the consideration of additional relevant prior art used in determining patentability.

Chickering et al. (US Patent No. 7886335-B1, hereinafter “Chickering”) teaches a policy decision point that, based on a request, identifies access policies to be enforced by an endpoint.  The policy decision point then sends the identified policies to the endpoint for enforcement.

Edsall et al. (US Pre-Grant Publication No. 20150124809-A1, hereinafter “Edsall”) teaches a policy enforcement proxy that looks up a policy based on the source and destination of a data packet.  

Lim et al. (US Pre-Grant Publication No. 20080060080-A1, hereinafter “Lim”) teaches a policy server that decides if a single, multiple policies, or a subset of policies are applicable to e.g., host name, IP address, type of computer or operating system) of the host and/or the enforcer.  

Black et al. (US Patent No. 8812733-B1, hereinafter “Black”) teaches determining which data is responsive to a request based on a received URI value.  

The prior art of record fails to teach or suggest, individually or in combination, each and every limitation of the claimed invention.  For example, Chickering-Edsall-Lim-Black in combination do not disclose “analyze the obtained access request and determine, based upon which end point address of the plurality of end point addresses pointing to the PDP is the end point address in which the access request was received, an associated one of at least two policy packages stored by the PDP”, within the context of the claimed invention as a whole, as recited in Claim 1, as renumbered.
Although Chickering and Lim each disclose selection of a policy, neither Chickering nor Lim disclose selection of the policy based upon which end point address of the plurality of end point addresses pointing to the PDP is the end point address in which the access request was received.  The Examiner notes that selection of policy based on the destination of a packet; however, there is not sufficient motivation for modifying Chickering or Lim to base the selection of policy to deliver to an enforcement point based on the address of the PDP that a request was received on, i.e. determining policy for a packet based on the packet’s destination does not render obvious determination of a policy to send to an enforcement point based on the address that a request for policy was received on.  Further, the Examiner notes that selection of a i.e. an address of the receiving device) is known in the art, as evidenced by Black; however, Black does not provide sufficient motivation to be modified and combined in such a way as to render obvious the claimed feature of determining an applicable policy based upon which end point address of the plurality of end point addresses pointing to the PDP is the end point address in which the access request was received, without the usage of impermissible hindsight reasoning.
Thus, the Examiner finds that the prior art does not provide sufficient teaching or motivation for anticipating or rendering obvious “analyze the obtained access request and determine, based upon which end point address of the plurality of end point addresses pointing to the PDP is the end point address in which the access request was received, an associated one of at least two policy packages stored by the PDP”, within the claimed invention as a whole, without the usage of impermissible hindsight reasoning.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Bechtel/
Primary Examiner, Art Unit 2491